Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledged Receipt
This office action is responsive to an Amendment filed on 15 April 2022.
Applicant’s arguments, see page 8 of the Amendment filed 15 April 2022, with respect to Claims 1-32 have been fully considered and are persuasive.  The 102 Rejection of Claims 1-32  has been withdrawn. However the Double Patenting Rejection (see paragraph 6 below) remains until a Terminal Disclaimer is filed. A Final Rejection is being issued in this paper.

Response to Double Patenting Rejection
Terminal Disclaimer
The application/patent being disclaimed has not been identified. The Amendment filed 15 April 2022 (page 9) states that a Terminal Disclaimer is held in abeyance until the claims are found otherwise allowable, thus the Terminal Disclaimer is deficient in that it has not been provided/filed.

DETAILED ACTION

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 15 April 2022 is accepted by the examiner.


Drawings
The drawings received on 30 May 2019 are accepted by the examiner.

Specification
The specification received on 30 May 2019 & 15 April 2022 is accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-2 of copending Application No. 16/427153 (Wiseman).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the current application is a broader claim than Claims 1-2 of copending Application No. 16/427153 by deleting the pivot arm and a second conduit.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-32 are allowed upon receipt of an approved Terminal Disclaimer.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance for Claims 1-32: 
                Regarding independent Claims 1 and 19, the prosecution history, especially at the previous Remarks by applicant amendment filed on 15 April 2022 (page 8) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner’s statement of reasons for allowance for Claims 1-18: the prior art does not disclose or suggest: A device for indicating a presence of a directional differential pressure between a first space and a second space separated from the first space by a barrier, the device comprising: a rotatable base configured to be rotatably attached to the barrier; a first conduit coupled to the rotatable base, wherein when the rotatable base is rotated, an inclination of the first conduit is adjusted relative to a horizontal plane; and a differential pressure set point indicator fixed to the rotatable base, wherein the differential pressure set point indicator includes a vial shaped in an arc and at least one movable marker disposed in the vial in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims 19-32: the prior art does not disclose or suggest: A device for indicating a presence of a directional differential pressure between a first space and a second space separated from the first space by a barrier, the device comprising: a rotatable base configured to be rotatably attached to the barrier; a first conduit coupled to the rotatable base, wherein when the rotatable base is rotated, an inclination of the first conduit is adjusted relative to a horizontal plane;  and a wall plate configured to rotatably secure the rotatable base to the barrier, wherein the wall plate comprises: a first level configured to indicate whether an axis of rotation of the first conduit is aligned with the horizontal plane, and a second level configured to indicate whether the wall plate is in a correct roll orientation relative to the axis of rotation of the first conduit in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TC/
11 May 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861